               Case 1:20-cv-06591-RA Document 22 Filed 11/10/20 Page 1 of 1


                                                                     USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
 ISS FACILITY SERVICES, INC.,                                        DATE FILED: 11-10-20

                              Plaintiff,
                                                                       20-CV-6591 (RA)
                         v.
                                                                             ORDER
 FEDCAP REHABILITATION SERVICES,
 INC.,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         In light of the parties’ joint motion, discovery in this case is hereby stayed pending resolution of

Defendant’s motion to dismiss. The initial pre-trial conference, scheduled for November 13, 2020, is

therefore adjourned sine die.

SO ORDERED.

Dated:      November 10, 2020
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
